Citation Nr: 1200588	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cardiomyopathy/congestive heart failure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2007 rating decision of the VA Regional Office (RO) in Denver, Colorado that denied service connection for cardiomyopathy with congestive heart failure.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he had an abnormal electrocardiogram (EKG) in service that was a harbinger of the cardiomyopathy and congestive heart failure that he subsequently developed for which service connection is warranted.  

Service treatment records contain the results of an EKG dated in March 1994 that was interpreted as showing normal sinus rhythm with "moderate voltage criteria for LVH [left ventricular hypertrophy] that may be a normal variant" and nonspecific T-wave abnormality for which no additional clinical explanation or follow-up is demonstrated at that time.  Following service a VA examination in December 1994, the assessments included normal clinical evaluation and EKG with insufficient clinical evidence at present for acute or chronic impairment or residual thereof.  

The record reflects that the Veteran underwent extensive cardiovascular work-up beginning in June 2004 culminating in diagnoses that included mild to moderate cardiomyopathy in December 2005.  In April 2006, his personal physician at the Department of the Air Force 21st Medical Group at Peterson Air Force Base Colorado stated that the appellant had been his patient since June 2004 and had a history of conditions that included non-ischemic cardiomyopathy.  It was opined that it was possible that his cardiac problems had arisen when he was on active duty.  The physician stated, however, that he had no past medical records available for comparison.

In this instance, the Board notes that there is a clinical opinion that states that the Veteran's heart disease may be related to active duty without a VA examination to determine whether there is any relationship between service, to include the abnormal EKG therein, and current cardiac disease.  Consequently, the Board does not have the requisite information to grant or deny service connection at this time.  It is well established that the VA adjudicator is not free to substitute his or her own judgment for that of an expert.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Under the circumstances, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, signs or symptoms of such that might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that the threshold for getting an examination under the VCAA is low. See also Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The appellant should be afforded a current VA examination in this regard.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA cardiology examination by an appropriate clinician to determine whether cardiac disease, to include cardiomyopathy/congestive heart failure is related to service.  All indicated tests and studies should be performed and findings should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  Following examination, the examiner must provide an opinion as to whether it is at least as likely as not cardiomyopathy/congestive heart failure is related to service, with special consideration of the EKG result in March 1994, or whether it is more likely of post service onset and unrelated to active duty.  The rationale for the conclusions reached must be provided in the report. 

2.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


